Citation Nr: 0422890	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  96-28 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Michael G. Hatmaker, Attorney 
at Law


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran served on active duty from July 1958 to July 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
partly from an October 1995 RO decision which denied a claim 
for service connection for PTSD, and partly from a June 2002 
RO decision which reopened and denied prior claims for 
service connection for hearing loss and tinnitus, and also 
denied a claim for service connection for vertigo.  In June 
1999, the Board remanded the claim for service connection for 
PTSD to the RO for additional development.  In May 2003, the 
Board remanded all of the claims to the RO for a 
clarification of the type of hearing the veteran desired in 
connection with his request for a hearing on his March 2003 
VA Form 9.  No response was received, and in June 2004 the 
veteran's representative was sent a letter seeking 
clarification as to what type of hearing the veteran desired.  
The letter informed the veteran that if a response was not 
received within 30 days of the date of the letter, the Board 
would assume that he did not want a hearing and would proceed 
accordingly.  In July 2004, the Board received a response 
back from the veteran in which he requested a hearing at the 
RO before a Member of the Board (i.e., Travel Board hearing).  
Consequently, the case must be returned to the RO for 
scheduling a Travel Board hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2003).    

Accordingly, the case is remanded for the following:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




